United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                      August 17, 2006


                                         Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge


MALINEE YINDEE,                                         Appeal from the United States
      Plaintiff-Appellant,                              District Court for the
                                                        Northern District of Illinois,
No. 05-3069                  v.                         Eastern Division.

CCH INCORPORATED,                                       No. 04 C 730
     Defendant-Appellee.                                Charles P. Kocoras, Judge.




                                          Order

      The opinion of this court issued on August 11, 2006, is amended as follows:

        Page 5, second paragraph, the last sentence should be changed to read, “Tennant
concluded that Yindee had misunderstood either the software or the manual and had
failed to demonstrate problem-solving skills essential to her job. He recommended that
she be dismissed, which CCH soon did."